EXHIBIT 10.1
 
AMENDMENT AGREEMENT
 
This Amendment Agreement (“Amendment Agreement”) is made and entered into as of
the 31st day of March, 2011 by and between Ashland Inc., a corporation organized
under the laws of Kentucky, having its principal place of business at 50 East
RiverCenter Boulevard, Covington, Kentucky 41012 (“Ashland”), and Nexeo
Solutions, LLC, formerly known as TPG Accolade, LLC, a limited liability company
organized under the laws of Delaware, having its principal place of business at
301 Commerce Street, Suite 3300, Fort Worth, Texas 76102 (“Buyer”).
 
WHEREAS, Ashland and Buyer have entered into that certain Agreement of Purchase
and Sale, dated as of November 5, 2010 (the “Agreement”), and capitalized terms
used but not otherwise defined herein have the meanings assigned to them in the
Agreement; and
 
WHEREAS, the parties hereto desire to amend the Agreement on the terms set forth
in this Amendment Agreement.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
undertakings contained herein, the parties agree as follows:
 
Section 1. Amendments to Section 1.1.
 
(a) Section 1.1 of the Agreement is hereby amended by deleting the definition of
“Accounts Payable” in its entirety and replacing it with the language set forth
below:
 
““Accounts Payable” shall mean (i) all trade accounts payable and other payment
obligations to suppliers of the Business (excluding intercompany trade accounts
and notes payable to Ashland or any of its Affiliates other than the Assumed
Intercompany Accounts Payable) and the obligation in respect of all security for
such accounts and payment obligations, including all trade accounts payable
representing amounts payable in respect of goods shipped or products sold or
services rendered; (ii) all other accounts and notes payable of the Business
(excluding intercompany accounts and notes payable to Ashland or any of its
Affiliates other than the Assumed Intercompany Accounts Payable) and the
obligation in respect of all security for such accounts and notes; and (iii) any
obligations or Liability related to any of the foregoing, in each case excluding
any such items that are excluded from Accounts Payable in accordance with the
Closing Account Principles.”
 
(b) Section 1.1 of the Agreement is hereby amended by deleting the definition of
“Accounts Receivable” in its entirety and replacing it with the language set
forth below:
 
““Accounts Receivable” shall mean (i) all trade accounts receivable and other
rights to payment from customers (excluding intercompany trade accounts and
notes receivable from Ashland or any of its Affiliates other than the Assumed
Intercompany Accounts Receivable), in each case to the extent relating to the
Business, and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
of the Business; (ii) all other accounts and notes
 



 
 
 
 

receivable of the Business (excluding (x) intercompany accounts and notes
receivable from Ashland or any of its Affiliates other than the Assumed
Intercompany Accounts Receivable and (y) the Barcelona Receivable) and the full
benefit of all security for such accounts and notes; and (iii) any claims,
remedies and other rights related to any of the foregoing, in each case
excluding any such items that are excluded from Accounts Receivable in
accordance with the Closing Account Principles.”
 
(c) Section 1.1 of the Agreement is hereby amended by deleting the definition of
“Implementing Agreements” in its entirety and replacing it with the language set
forth below:
 
““Implementing Agreements” shall mean the business transfer agreements, the
intellectual property transfer agreements/assignments, and all other agreements,
documents and instruments to be executed by Ashland, the Asset Selling
Corporations and Buyer, the Buyer Corporations or any of their respective
Affiliates, at or after the Closing for the purpose of implementing the transfer
and conveyance on the Closing Date, or as soon thereafter as can be effected, of
the Conveyed Assets to Buyer or the Buyer Corporations by Ashland and the Asset
Selling Corporations and/or the assumption by Buyer or the Buyer Corporations of
the Assumed Liabilities.”
 
(d) Section 1.1 of the Agreement is hereby amended by deleting the definition of
“TOGC” in its entirety and replacing it with the language set forth below:
 
““TOGC” shall mean the transfer by Ashland or any Asset Selling Corporation of a
totality of assets or part thereof (i) within the meaning of Articles 19 and 29
of the European Union Council Directive 2006/112/EC that is not subject to VAT
by virtue of the relevant Tax Law of an EU member state implementing such
article or (ii) that is not subject to VAT under any similar regime available in
any jurisdiction outside the EU.”
 
(e) Section 1.1 of the Agreement is hereby amended by deleting the definition of
“VAT” in its entirety and replacing it with the language set forth below:
 
““VAT” shall mean (i) any value-added Tax imposed on the supply of goods and
services by any member state of the EU in accordance with the European Union
Directive 2006/112/EC (or under any other rules, regulations, orders or
instruments authorized by that Directive), as amended from time to time, or (ii)
any similar value-added Tax imposed by any jurisdiction outside the EU.”
 
(f) Section 1.1 of the Agreement is hereby amended by inserting the language set
forth below in appropriate alphabetical order:
 
““Barcelona Receivable” shall mean that certain claim in the amount of
€505,319.32 granted by the Court of Esplugues de Llobregat in favor of Ashland
Chemical Hispania S.L., an Affiliate of Ashland and an Asset Selling
Corporation, against Explotaciones Sant Just S.A., the owner of the facility in
Barcelona, Spain occupied by Ashland Chemical Hispania S.L. pursuant to a lease
agreement between Explotaciones Sant Just S.A. as landlord and Ashland Chemical
Hispania S.L. as tenant,
 





 
 
2
 
 

in connection with damages sustained by Ashland Chemical Hispania S.L. due to a
fire at such facility on May 4, 2009.”
 
““Assumed Intercompany Accounts Payable” shall mean the intercompany trade
accounts and notes payable of Affiliates of Ashland due to Ashland Nederland
B.V. that relate exclusively to the Business and are listed on Schedule
1.1(f).  For the avoidance of doubt, the aggregate amount of the Assumed
Intercompany Accounts Payable shall be equal to the aggregate amount of the
Assumed Intercompany Accounts Receivable.”
 
““Assumed Intercompany Accounts Receivable” shall mean the intercompany trade
accounts and notes receivables of Ashland Nederland B.V. from Affiliates of
Ashland that relate exclusively to the Business and are listed on Schedule
1.1(f). For the avoidance of doubt, the aggregate amount of the Assumed
Intercompany Accounts Receivable shall be equal to the aggregate amount of the
Assumed Intercompany Accounts Payable.”
 
““Mississauga Lease” shall mean the lease, dated as of the Closing Date,
providing for Nexeo Solutions Canada Corp., an Affiliate of Buyer, to lease
certain land and buildings owned by Ashland Canada Corp., an Affiliate of
Ashland, in Mississauga, Ontario, Canada, as described more fully therein (such
land and buildings, the “Mississauga Property”), from and after the Closing on
the terms and conditions set forth therein.”
 
““Specified Landlord” shall have the meaning set forth in Schedule 2.3(d).”
 
““Specified Lease Agreements” shall have the meaning set forth in
Schedule 2.3(d).”
 
““Specified Premises” shall have the meaning set forth in Schedule 2.3(d).”
 
““Specified Property Report” shall have the meaning set forth in
Schedule 2.3(d).”
 
Section 2. Amendment to Section 1.2.  Section 1.2 of the Agreement is hereby
amended by deleting the index of defined terms in its entirety and replacing it
with the index set forth below:
 

 
Term
Location
 
Accounts Receivable Securitization Facility
Section 7.1(d)
 
Acquisition Transaction
Section 7.15
 
Actuarial Mediator
Section 2.11(c)
 
Adjusted Purchase Price
Section 2.8(d)
 
Aggregate Cap
Section 9.6(d)
 
Alternate Financing
Section 7.6(c)
 
ASC Transferred Employee
Section 7.5(c)
 
Ashland
Preamble
 
Ashland Indemnitees
Section 9.2

 
 
 
3
 
 
 
 

   
Term
 
Location
 
Asset Allocations
Section 2.9
 
Assumed Contracts
Section 2.2(e)
 
Assumed Employee Liabilities
Section 2.5(i)
 
Assumed Liabilities
Section 2.5
 
Assumed Tax Liabilities
Section 2.5(j)
 
Basket
Section 9.6(a)
 
Blended Chemicals
Section 7.7(h)
 
Buyer
Preamble
 
Buyer Fee
Section 8.2(b)
 
Buyer Indemnitees
Section 9.1
 
Buyer 401(k) Plan
Section 7.5(l)
 
Ceiling
Section 9.6(a)
 
Chemicals
Section 7.7(h)
 
China Consideration Amount
Section 3.1(b)(viii)(A)
 
Closing Account
Section 2.8(a)
 
Closing Account Principles
Section 2.8(a)
 
Closing Date
Section 3.1(a)
 
Closing Date Amount
Section 2.7
 
Commitment Letters
Section 6.4(a)
 
Competitive Activity
Section 7.7(b)
 
Continuing Credit Support Obligations
Section 7.11(d)
 
Conveyed Assets
Section 2.2
 
Conveyed Real Property
Section 2.2(a)
 
CVG
Section 7.1(d)
 
Debt Commitment Letter
Section 6.4(a)
 
Debt Financing
Section 6.4(a)
 
Deferred Business
Section 3.1(b)
 
Deferred Jurisdictions
Section 3.1(b)
 
Deferred Jurisdiction Disputed Item
Section 3.1(b)(ix)(D)
 
Deferred Jurisdiction Employee
Section 3.1(b)(x)
 
Deferred Jurisdiction Paying Party
Section 3.1(b)(ix)(G)
 
Deferred Jurisdiction Receiving Party
Section 3.1(b)(ix)(G)
 
Deferred Jurisdiction Resolution Period
Section 3.1(b)(ix)(E)
 
Deferred Transfer
Section 3.1(b)(ii)
 
Definitive Agreements
Section 7.6(a)
 
Delivery Notice
Section 7.6(d)
 
Disputed Item
Section 2.8(b)
 
End Date
Section 8.1(e)
 
Environmental Loss
Section 10.1
 
Environmental Permits
Section 7.1(b)
 
Environmental Tests
Section 10.2
 
Equity Commitment Letter
Section 6.4(a)
 
Equity Financing
Section 6.4(a)
 
Estimated Unfunded Liability
Section 2.7

 
 
 
4
 
 
 

 
Term
Location
 
EU
Section 7.5(b)(ii)
 
European Employee
Section 7.5(b)(ii)
 
European Transferred Employee
Section 7.5(b)(ii)
 
Exchange Offer
Section 7.6(g)
 
Exchange Offer Registration Statement
Section 7.6(g)
 
Excluded Assets
Section 2.4(a)
 
FCPA
Section 5.20(a)
 
Fee Letter
Section 6.4(b)
 
Financial Statements
Section 5.5
 
Financing
Section 6.4(a)
 
FIRPTA Affidavits
Section 7.4(d)
 
Fleet Vehicle Leases
Section 2.2(d)
 
Fleet Vehicles
Section 2.2(b)
 
Former Employees
Section 7.5(g)
 
Fee Letter
Section 6.4(b)
 
Foreign Jurisdictions
Section 7.16
 
Fundamental Representations
Section 9.5(c)
 
Governmental Competition Authority
Section 7.2(a)
 
Indemnified Party
Section 9.3(a)
 
Indemnifying Party
Section 9.3(a)
 
Independent Accountant
Section 2.8(c)
 
Interim Period
Section 3.1(b)(vi)
 
ISRA
Section 7.1(a)
 
Local Closing
Section 3.1(b)
 
Local Closing Date
Section 3.1(b)
 
Local Closing Notice
Section 3.1(b)(iii)
 
Leased Real Property
Section 5.8(b)
 
Lenders
Section 6.4(a)
 
Loss or Losses
Section 9.1
 
Master Trip Lease
Section 7.17
 
Material Contracts
Section 5.9(a)
 
Mexican Employee
Section 7.5(c)
 
Montreal Employees
Section 7.5(b)(ii)
 
Montreal Facility
Section 2.3(f)
 
Montreal Lease
Section 2.3(f)
 
Montreal Transfer Date
Section 7.5(b)(ii)
 
Net Cash Flow Amount
Section 3.1(b)(ix)(C)
 
Net Cash Flow Statement
Section 3.1(b)(ix)(C)
 
NJDEP
Section 7.1(a)
 
Non-Transferred Employees
Section 7.7(g)
 
Operating Income
Section 7.7(h)
 
Owned Real Property
Section 5.8(a)
 
Paying Party
Section 2.8(e)
 
Post-Closing Ashland Employees
Section 7.7(g)

 
 
5
 
 
 
 

   
Term
 
Location
 
Post-Closing Hires
Section 7.7(g)
 
Post-Closing Solicited Employee
Section 7.7(g)
 
Purchase Price
Section 2.7
 
Purchase Price Cap
Section 9.6(e)
 
Real Property Leases
Section 5.8(b)
 
Receiving Party
Section 2.8(e)
 
Registered Notes
Section 7.6(g)
 
Resolution Period
Section 2.8(c)
 
Retained Employee Liabilities
Section 7.5(g)(iii)
 
Retained Indebtedness
Section 2.6(i)
 
Retained Liabilities
Section 2.6
 
Retained Names
Section 7.14(a)
 
Retained Tax Liabilities
Section 2.6(c)
 
Retention Period
Section 7.4(a)(ii)
 
Required Information
Section 7.6(d)
 
Russia Consideration Amount
Section 2.7
 
Russian Employee
Section 7.5(c)
 
Russian Employment Agreement
Section 7.5(c)
 
Sale Agreement
Section 7.1(d)
 
Sale Notice
Section 3.1(vii)
 
Self-Manufactured Chemicals
Section 7.7(h)
 
Seller 401(k) Plan
Section 7.5(l)
 
Seller Entity Allocation
Section 2.9
 
Separation Benefits
Section 7.5(f)
 
Shared Contract
Section 2.3(c)
 
Specified Consent
Section 2.3(d)
 
Sponsor Fund
Section 6.4(a)
 
Sponsor Guarantee
Section 6.8
 
TAA
Section 7.1(d)
 
Tangible Personal Property
Section 2.2(c)
 
Tangible Personal Property Leases
Section 2.2(d)
 
Target Net Working Capital
Section 2.8(d)
 
Thermoplastics
Section 7.7(g)
 
Third Party Chemicals
Section 7.7(h)
 
Third Party Claim
Section 9.4(a)
 
Third Party Non-Chemicals
Section 7.7(h)
 
Third Party Thermoplastics
Section 7.7(h)
 
Title and Survey Information
Section 7.6(d)
 
Transfer Taxes
Section 7.4(c)
 
Transferred Employees
Section 7.5(c)
 
Transferred Plan Assets
Section 2.2(l)
 
Underlying Data
Section 2.11(a)
 
Unfunded Liability Disputed Item
Section 2.11(b)
 
Unfunded Liability Paying Party
Section 2.11(e)

 
 
 
6
 
 
 

 
Term
Location
 
Unfunded Liability Receiving Party
Section 2.11(e)
 
Unfunded Liability Resolution Period
Section 2.11(c)
 
Unfunded Liability Statement
Section 2.11(a)
 
Union Contracts
Section 5.18(c)
 
Unregistered Notes
Section 7.6(g)



 
Section 3. Amendments to Section 2.3.
 
(a) Section 2.3 of the Agreement is hereby amended by adding the language set
forth below as a new Section 2.3(d):
 
“(d)  An executed consent letter from the Specified Landlord with respect to the
assignment of the Specified Lease Agreements has been requested, substantially
in the form attached hereto as Exhibit A to Schedule 2.3(d) (the “Specified
Consent”).  Ashland and Buyer hereby agree that, if the Specified Consent is
received from the Specified Landlord, (a) the parties shall share the cost of
conducting the Specified Property Report equally and (b) the cost of performing
any Required Action (as defined in the Specified Consent) shall be subject to
the terms and conditions of this Agreement; provided that, to the extent the
cost of any Required Action would otherwise constitute an Other Retained
Remediation Liability subject to indemnification by Ashland under the terms of
this Agreement, (x) Ashland’s liability thereunder shall not be subject to the
dollar amount thresholds under Section 9.6(c)(ii) and (y) any such cost shall in
no case be aggregated for the purposes of meeting the $5,000,000 threshold under
Section 9.6(c)(ii); provided further, that notwithstanding anything to the
contrary, in no case shall any Required Action be deemed to include any
obligations under Environmental Law arising out of or relating to the closure of
any facility, or the cessation of any operations, at the Specified Premises or
any other activities that are not required to be completed as of the Closing
Date.”
 
(b) Section 2.3 of the Agreement is hereby amended by adding the language set
forth below as a new Section 2.3(e):
 
“(e)  Notwithstanding anything herein to the contrary, Ashland and Buyer agree
that the Fleet Vehicle Leases described in Schedule 2.3(e) shall not be
transferred to a Buyer Corporation until, with respect to each such lease, the
earlier to occur of (i) April 30, 2011 and (ii) the date that Buyer or a Buyer
Corporation shall deliver a guarantee of such Buyer Corporation’s lease
obligations to the applicable lessor.  Buyer shall use reasonable best efforts
to deliver all such guarantees as soon as possible after the date hereof and in
any event shall deliver each such guarantee not later than April 30,
2011.  During the interim period between the Closing Date and the date that the
Fleet Vehicle Leases transfer to a Buyer Corporation in accordance with the
first sentence of this Section 2.3(e), Buyer agrees to promptly reimburse
Ashland for the costs incurred by Ashland or its Affiliates under such Fleet
Vehicle Leases.”
 





 
 
7
 
 

(c) Section 2.3 of the Agreement is hereby amended by adding the language set
forth below as a new Section 2.3(f):
 
“(f)  Without limiting Section 2.3(a) above, each of Buyer and Ashland
acknowledge that the consent of Devon Estates Limited, which is required in
connection with the assignment of that certain Memorandum of Agreement of Lease
dated September 4, 1997 (the “Montreal Lease”) by and among Devon Estates
Limited, as landlord, and Ashland Canada Corp., successor-in-interest to Ashland
Chemical Canada Limited, as tenant, and Imperial Oil, for premises located at
10515 Notre Dame Street East, East Montreal, Quebec, Canada (the “Montreal
Facility”), has not been obtained as of the Closing.  Accordingly,
notwithstanding anything to the contrary in this Agreement, Buyer shall not
assume or otherwise accept a transfer of Ashland’s interests, rights or
obligations under the Montreal Lease, nor shall Buyer take or be required to
take any action or assume any interest or obligation that would constitute an
unlawful or invalid use of the Montreal Facility, as contemplated under Section
12.1 of the Montreal Lease, including without limitation the hiring of any
personnel associated with or employed by Seller at or in connection with the
Montreal Facility, unless and until (x) Buyer and Ashland obtain the prior
written consent of Devon Estates Limited to the Transfer (as defined in the
Montreal Lease) of the Montreal Lease by Ashland to Buyer as provided in Section
12 of the Montreal Lease or (y) Buyer and Ashland otherwise agree.  Ashland
hereby agrees, as contemplated by Section 2.3(a) of this Agreement, to continue
to use its commercially reasonable efforts to endeavor to obtain the consent of
Devon Estates Limited to the assignment of the Montreal Lease as contemplated by
this Agreement and, upon obtaining such consent thereto, the Montreal Lease and
any other interests or obligations that Buyer has elected not to take in
accordance with the foregoing shall be assigned to Buyer.”
 
Section 4. Amendment to Section 2.4.  Section 2.4 of the Agreement is hereby
amended by deleting clauses (xii) and (xiii) thereof in their entirety and
replacing them with the language set forth below:
 
“(xii)           the Barcelona Receivable;
 
(xiii)           any other right or asset that is not a Conveyed Asset; and
 
(xiv)           any right, property or other asset that arises out of or relates
exclusively to any Excluded Asset.”
 
Section 5. Amendment to Section 2.7.  Section 2.7 of the Agreement is hereby
amended by adding the language set forth below to the end of the first sentence:
 
“; provided, however, that at the Closing, Buyer shall cause the Buyer
Corporation established in Russia to pay to the Asset Selling Corporation in
Russia an amount equal to the portion of the Purchase Price and an estimate of
the Net Working Capital allocated to the Asset Selling Corporation in Russia
pursuant to Section 2.9 (such amount, the “Russia Consideration Amount”) in
local currency, converted at the
 





 
 
8
 
 

applicable Bloomberg Currency Composite Rate (London (CMPL)) (or any successor
thereto) at 6 p.m., London time, on the date that is three (3) Business Days
prior to the Closing Date.  For the avoidance of doubt, the payment made by
Buyer at the Closing on behalf of itself and as agent for the Buyer Corporations
pursuant to this Section 2.7 shall be reduced to reflect the local payment of
the Russia Consideration Amount, and the term “Purchase Price” shall be deemed
to include the Russia Consideration Amount.”
 
Section 6. Amendments to Section 2.8.
 
(a) Section 2.8(d)(i) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(i) The Purchase Price shall be increased by the amount by which the Net
Working Capital as reflected in the Agreed Closing Account exceeds
U.S.$454,000,000 (such amount, the “Target Net Working Capital”) and the
Purchase Price shall be decreased by the amount by which the Net Working Capital
as reflected in the Agreed Closing Account is less than the Target Net Working
Capital (the Purchase Price as so increased or decreased shall hereinafter be
referred to as the “Adjusted Purchase Price”).”
 
(b) Section 2.8(f) of the Agreement is hereby amended by replacing the reference
to “4 p.m., London time” therein with “6 p.m., London time.”
 
Section 7.  Amendment to Section 2.9.  Section 2.9 of the Agreement is hereby
amended by deleting the current text of the Section in its entirety and
replacing it with the language set forth below:
 
“Ashland and Buyer shall allocate the Purchase Price and the Target Net Working
Capital among Ashland and the Asset Selling Corporations (the “Seller Entity
Allocation”) as set forth in Schedule 2.9.  With respect to Ashland and each of
the Asset Selling Corporations, within thirty (30) days following Closing, Buyer
shall provide to Ashland a proposed allocation of the Purchase Price among the
categories of Conveyed Assets.  Within ten (10) days after the receipt of such
allocation, Ashland shall propose to Buyer any changes to such allocation or
otherwise shall be deemed to have agreed with such allocation (the “Asset
Allocations”).  Buyer’s proposal shall be in accordance with Section 1060 of the
Code and the Treasury Regulations thereunder (or similar state or foreign Tax
laws) and Buyer and Ashland shall cooperate in good faith to mutually agree to
the Asset Allocations.  Following the final determination of the Adjusted
Purchase Price in accordance with Section 2.8(d) and the Unfunded Liability in
accordance with Section 2.11, Buyer and Ashland shall cooperate in good faith to
mutually agree on adjustments to the Seller Entity Allocation and the Asset
Allocation, which adjustments shall be determined on a basis consistent with the
methodology used to prepare the allocation of the Purchase Price and the Target
Net Working Capital as set forth in Schedule 2.9.  Each of Ashland and the Asset
Selling Corporations and their respective Affiliates, on the one hand, and each
of Buyer, the Buyer Corporations and their respective Affiliates, on the other,
shall (i) be bound by the Seller Entity Allocation and the agreed upon Asset
Allocations for purposes of determining any Taxes, (ii) prepare
 





 
 
9
 
 

and file its Tax Returns on a basis consistent with such allocations and (iii)
take no position inconsistent with such allocations on any applicable Tax Return
or in any Proceeding before any Governmental Authority or otherwise.”
 
Section 8. Amendment to Section 2.10.  Section 2.10 of the Agreement is hereby
amended by adding the language set forth below to the end of the Section:
 
“In the event of any conflict between the terms of this Agreement and any
Implementing Agreements (including the business transfer agreements) executed
and delivered at or after the Closing, the provisions of this Agreement shall
control.  Ashland and Buyer agree that the Implementing Agreements (including
the business transfer agreements) are not intended to, and shall not be
construed in any way to, enhance, modify or decrease any of the rights or
obligations of Ashland or Buyer as set forth in this Agreement.”
 
Section 9. Amendment to Section 2.11(f).  Section 2.11(f) of the Agreement is
hereby amended by replacing the reference to “4 p.m., London time” therein with
“6 p.m., London time.”
 
Section 10. Amendments to Section 3.1.
 
(a) Section 3.1(b) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(b)           (i)  Notwithstanding anything herein to the contrary, the parties
hereby acknowledge and agree that it is not practicable to convey the portion of
the Business in China and Singapore (collectively, the “Deferred Jurisdictions”)
to the applicable Buyer Corporations on the Closing Date, and as a result, the
transfer of the Conveyed Assets and assumption of the Assumed Liabilities in the
Deferred Jurisdictions (such Conveyed Assets and Assumed Liabilities,
collectively, the “Deferred Businesses”) will not occur on the Closing Date, but
shall instead occur after the Buyer Corporations in China have been formed, the
material authorizations and registrations in connection therewith are complete,
and Ashland’s IT systems are able to support the business operations in the
Deferred Jurisdictions as contemplated by the Transition Services Agreement, or
otherwise in accordance with the terms of this Section 3.1(b).  The parties
shall use reasonable best efforts to ensure that, subject to Section 3.1(b)(iii)
below, the transfer of the Deferred Businesses (the “Local Closing”) occurs as
soon as reasonably practicable after the Closing Date (the date on which the
Local Closing occurs, the “Local Closing Date”) in accordance with this
Section 3.1(b).  For the avoidance of doubt, the Closing Date shall not be
delayed as a result of the deferred closing of the Deferred Businesses and there
shall be no change in the amount paid at the Closing pursuant to Section 2.7 as
a result of the Local Closing.


(ii)           At the Local Closing, Ashland and the Asset Selling Corporations,
on the one hand, and Buyer and the Buyer Corporations, on the other hand, shall
execute and deliver the business transfer agreements pertaining to the Deferred
Jurisdictions (in





 
 
10
 
 

substantially the forms agreed by Ashland and Buyer as of the Closing) and any
additional Implementing Agreements as are necessary for the conveyance of the
Deferred Businesses on the Local Closing Date in accordance with Section 2.10.


(iii)           The Local Closing will take place on the last Business Day of
the month in which Buyer provides notice (the “Local Closing Notice”) to Ashland
that the Buyer Corporations in China have been formed and the material
authorizations and registrations in connection therewith are complete (provided
that Ashland thereafter notifies Buyer that Ashland’s IT systems will then be
able to support the business operations in the Deferred Jurisdictions as
contemplated by the Transition Services Agreement), which the parties anticipate
will be within two months after the Closing Date; provided, however, that unless
otherwise agreed by Ashland and Buyer, (x) if the Local Closing Notice is
delivered after the 15th day of the calendar month, then the Local Closing will
occur at the end of the next calendar month and (y) the Local Closing shall not
occur on the last Business Day of June 2011; provided further, that in the case
of clause (y), the Local Closing shall instead occur on the last Business Day of
July 2011.  Notwithstanding any other provision of this Section 3.1(b), if the
Local Closing has not occurred on or prior to December 31, 2011, then Ashland or
the applicable Asset Selling Corporations may at any time, by delivery of
written notice to Buyer, elect to liquidate the Conveyed Assets and the Assumed
Liabilities in the Deferred Jurisdictions; provided that Ashland or such Asset
Selling Corporations shall remit the net proceeds (i.e., the purchase price paid
for the Deferred Businesses less any transaction costs, including reasonable
attorneys’ and other advisors’ fees) from such liquidation to Buyer and shall
conduct the liquidation in a manner consistent with the way that Ashland would
conduct such liquidation if it were liquidating such Conveyed Assets and Assumed
Liabilities for its own account.


(iv)           Notwithstanding that legal title to the Deferred Businesses will
not be transferred to Buyer on the Closing Date, all provisions of this
Agreement (including the calculation of Net Working Capital, the Closing Date
Amount and the Adjusted Purchase Price pursuant to Section 2.8 and the
indemnification provisions set forth in Article 9) shall apply to the parties as
though the transfer of the Conveyed Assets and assumption of the Assumed
Liabilities had occurred at the Closing, except to the extent otherwise
expressly provided in this Section 3.1(b).  The parties agree that the
Transition Services Agreement to be executed on the Closing Date will include
services and fees pertaining to the Deferred Jurisdictions, but notwithstanding
the inclusion of such services and fees in the Transition Services Agreement on
the Closing Date, no services shall be provided by Ashland or its Affiliates and
no fees shall be paid by Buyer or its Affiliates under the Transition Services
Agreement with respect to the Deferred Jurisdictions during the Interim Period,
but shall instead commence on the Local Closing Date.


(v)           Neither Ashland nor any Asset Selling Corporation makes any
representation or warranty of any kind whatsoever, whether express or implied,
at Law or in equity, with respect to the Deferred Businesses, other than as set
forth in Article 5 of this Agreement and then only as of the date of this
Agreement and as of the Closing Date, in accordance with the terms of this
Agreement.





 
 
11
 
 



(vi)           Except as otherwise contemplated by this Section 3.1(b), during
the period from (but not including) the Closing Date through (and including) the
Local Closing Date (the “Interim Period”), the Deferred Businesses will be
operated on a basis consistent with past practice or, unless prohibited by
applicable Law, otherwise in such manner as Buyer shall reasonably request and
Ashland’s pre-Closing obligations pursuant to Section 7.13 will continue in
force with respect to the Deferred Businesses until the Local Closing
occurs.  Buyer and Ashland will, and will cause their respective Affiliates to,
use commercially reasonable efforts to minimize any Liability for Taxes
resulting from the deferred closing of the Deferred Businesses.


(vii)           With effect from the Closing Date, Buyer hereby grants Ashland
and its Affiliates a non-exclusive, royalty free license to use the “Nexeo” name
and any other Intellectual Property Rights required to enable Ashland and the
Asset Selling Corporations to operate the Deferred Businesses in the Deferred
Jurisdictions during the Interim Period in accordance with this Section
3.1(b).  Such license will automatically terminate upon the later of (x) the
Local Closing Date or (y) the liquidation by Ashland of all Conveyed Assets and
Assumed Liabilities in the Deferred Jurisdictions pursuant to Section
3.1(b)(iii).  For the avoidance of doubt, neither Ashland nor any of its
Affiliates shall have any obligation to operate the Deferred Businesses under
the “Nexeo” name.


(viii)           (A)           On the Local Closing Date, Buyer shall cause the
Buyer Corporations in China to pay to the Asset Selling Corporations in China an
aggregate amount equal to the portion of the Consideration allocated to the
Asset Selling Corporations in China pursuant to Section 2.9 (such amount, the
“China Consideration Amount”) in local currency, converted at the applicable
Bloomberg Currency Composite Rate (London (CMPL)) (or any successor thereto) at
6 p.m., London time, on the date that is three (3) Business Days prior to the
Local Closing Date, or such other date as Ashland and Buyer may agree to be
appropriate for such calculation.  Such amount shall be paid in immediately
available funds by wire transfer in accordance with written instructions given
by Ashland to Buyer not less than two (2) Business Days prior to the Local
Closing Date or such later time as may be agreed by Ashland and Buyer.


(B)           Promptly following receipt by the Asset Selling Corporations in
China of the payment contemplated by sub-clause (A) above, Ashland shall pay,
for itself and as agent for the Asset Selling Corporations, to Buyer, for itself
and as agent for the Buyer Corporations, an amount equal to the China
Consideration Amount in U.S. Dollars.  Such amount shall be paid in immediately
available funds by wire transfer in accordance with written instructions given
by Buyer to Ashland not less than two (2) Business Days prior to the Local
Closing Date or such later time as may be agreed by Ashland and Buyer.


(ix)           (A)           During the Interim Period, the Deferred Businesses
will be held for Buyer’s (or its designated Affiliate’s) benefit and account and
will be managed and operated by Ashland and its Affiliates for Buyer’s (or its
designated Affiliate’s) benefit





 
 
12
 
 

and account, with all gains, income, losses, Taxes and Tax benefits or other
items generated to be for Buyer’s (or its designated Affiliate’s) account in
accordance with applicable Law.


(B)           Within fifteen (15) Business Days after the end of each calendar
month during the Interim Period (including, for the avoidance of doubt, the
calendar month in which the Local Closing occurs), Ashland will provide Buyer
with a balance sheet, income statement and statement of cash flows for the
Deferred Businesses with respect to the month in question.


(C)           Within sixty (60) days after the Local Closing Date, Ashland will
provide Buyer with a statement setting forth the Net Cash Flow Amount (such
statement, the “Net Cash Flow Statement”) for the Deferred Businesses with
respect to the Interim Period, prepared in accordance with the Closing Account
Principles.  For purposes of this Section 3.1(b)(ix), “Net Cash Flow Amount”
shall mean the aggregate of the following, to the extent resulting from or
relating to the Deferred Businesses during the Interim Period: (i) the profit or
loss (after tax), plus or minus (as the case may be) (ii) the change in Net
Working Capital, minus (iii) capital expenditures, plus (iv) depreciation, but
(v) disregarding any interest income or expense.  An illustrative statement
setting forth the methodology for calculating the Net Cash Flow Amount, based on
the estimated historical net cash flow of the Business in the Deferred
Jurisdictions during the first fiscal quarter of 2011, is set forth on Schedule
3.1(b)(ix).


(D)           Buyer may dispute the Net Cash Flow Amount or the line items
reflected in the Net Cash Flow Statement (each, a “Deferred Jurisdiction
Disputed Item”), but only on the basis of (x) mathematical errors or (y) the Net
Cash Flow Amount not being calculated in accordance with this Section
3.1(b)(ix); provided, however, that in each case Buyer shall notify Ashland in
writing of each Deferred Jurisdiction Disputed Item, and specify in reasonable
detail the amount thereof in dispute and the basis therefor, within thirty (30)
days after the Net Cash Flow Statement has been received by Buyer.  The failure
by Buyer to provide a notice of Deferred Jurisdiction Disputed Items to Ashland
within such period will constitute Buyer’s final and binding acceptance of the
Net Cash Flow Statement.


(E)           If a notice of Deferred Jurisdiction Disputed Items shall be
timely delivered pursuant to sub-clause (D), Ashland and Buyer shall, during the
ten (10) Business Days following the date of such delivery (the “Deferred
Jurisdiction Resolution Period”), negotiate in good faith to resolve the
Deferred Jurisdiction Disputed Items.  If, during the Deferred Jurisdiction
Resolution Period, the parties reach an agreement, such agreement shall be
evidenced in writing and the Net Cash Flow Statement (as revised pursuant to
such written agreement) shall become final and binding on the date of such
agreement.  If, during the Deferred Jurisdiction Resolution Period, the parties
are unable to reach agreement, Ashland and Buyer shall refer all unresolved
Deferred Jurisdiction Disputed Items to the Independent Accountant.  The
Independent Accountant shall make a determination, acting as an expert and not
as an arbitrator, with respect to unresolved





 
 
13
 
 

Deferred Jurisdiction Disputed Items within thirty (30) days after its
engagement by Ashland and Buyer, which determination shall be made in accordance
with the rules set forth in this Section 3.1(b)(ix).  The Independent Accountant
shall deliver to Ashland and Buyer, within such thirty (30) day period, a report
setting forth (x) its adjustments, if any, to the Net Cash Flow Statement and
(y) the calculations supporting such adjustments.  Such report shall be final,
conclusive and binding on the parties.  Ashland and Buyer shall share equally
all costs incurred in connection with the engagement of the Independent
Accountant.


(F)           If the Net Cash Flow Amount is a positive number, then Ashland,
for itself and as agent for the Asset Selling Corporations, shall pay to Buyer,
for itself and as agent for the Buyer Corporations, an amount equal to the Net
Cash Flow Amount.  If the Net Cash Flow Amount is a negative number, then Buyer,
for itself and as agent for the Buyer Corporations, shall pay to Ashland, for
itself and as agent for the Asset Selling Corporations, an amount equal to the
absolute value of the Net Cash Flow Amount.


(G)           All payments to be made under paragraph (F) will be paid by the
party obligated to make such payment under this Section 3.1(b) (the “Deferred
Jurisdiction Paying Party”) to the other party (the “Deferred Jurisdiction
Receiving Party”), for itself and as agent for its Affiliates, within ten (10)
days after the final determination of the Net Cash Flow Amount, in dollars by
wire transfer of immediately payable funds, in accordance with written
instructions given by the Deferred Jurisdiction Receiving Party to the Deferred
Jurisdiction Paying Party (which instructions shall be provided by the Receiving
Party promptly, and no later than eight (8) days, after the final determination
of the Net Cash Flow Amount (or such later time as may be agreed by Ashland and
Buyer), together with interest on such amount from the Local Closing Date to the
date of such payment, at a rate equal to the Interest Rate on such Local Closing
Date.


(x)           With respect to each Employee who is primarily based in a Deferred
Jurisdiction (a “Deferred Jurisdiction Employee”) as of the Closing Date, (A)
the Local Closing Date shall be deemed to be the Closing Date for all purposes
of Section 7.5 of this Agreement and (B) any rights or obligations of the
parties with respect to the Deferred Jurisdiction Employees pursuant to Section
7.5 of this Agreement that are said to be effective as of the Closing or the
Effective Time shall be deemed to be effective as of the Local Closing
Date.  Ashland shall update Schedule 7.5(a) and, if applicable, Schedule 7.5(b),
during the Interim Period to reflect any additional Deferred Jurisdiction
Employees, new hires, retirements, resignations, dismissals and other employment
terminations with respect to Deferred Jurisdiction Employees that may have
occurred at any time during the Interim Period; provided that one such update
shall occur within ten (10) to thirty (30) days prior to the Local Closing
Date.  The parties acknowledge that certain Transferred Employees (other than
the Deferred Jurisdiction Employees) have roles and responsibilities pertaining
to the operation of the Business in the Deferred Jurisdictions, and agree that
such Transferred Employees may continue to have such roles and responsibilities
during the Interim Period.





 
 
14
 
 



(xi)           For purposes of Sections 7.9(b), 7.10, 7.11 and 7.12, to the
extent applicable to the Deferred Jurisdictions, all references to the Closing
Date or the Effective Time shall be deemed to be references to the Local Closing
Date.


(xii)           Ashland and its Affiliates will have no Liability to Buyer or
any of its Affiliates arising out of the management or operation of any Deferred
Business during the Interim Period other than for breach of this Agreement,
gross negligence or willful misconduct, for which breach, gross negligence or
willful misconduct Ashland and its Affiliates will indemnify Buyer Indemnitees;
provided, however, that Ashland and its Affiliates will have no Liability for
actions taken in accordance with the request or direction of Buyer or its
Affiliates.  Buyer agrees that the operation of the Deferred Businesses by
Ashland and its Affiliates during the Interim Period in accordance with this
Section 3.1(b) shall not be deemed a violation of the non-competition and
non-solicitation provisions of Section 7.7.


(xiii)           Except (A) as set forth in Section 3.1(b)(xii) or (B) to the
extent relating to or arising from a breach of this Agreement, gross negligence
or willful misconduct by Ashland or its Affiliates, Buyer will reimburse Ashland
and will indemnify and hold harmless Ashland and the Ashland Indemnitees from
and against all Losses incurred or asserted as a result of Ashland’s or its
Affiliates’ post-Closing direct or indirect ownership, management or operation
of each Deferred Business, including the amount of any additional Taxes payable
(or carried-forward Tax losses or credits consumed) by Ashland or its Affiliates
(whether currently or in the future), after application of the terms of this
Agreement, as a result thereof in excess of the amount of Taxes which would have
been payable by Ashland or its Affiliates, after application of the terms of
this Agreement, if each Deferred Business had been transferred to Buyer or its
designated Affiliates on the Closing Date.”




(b) Section 3.1 of the Agreement is hereby amended by adding the language set
forth below as a new Section 3.1(c):
 
“(c)  Buyer acknowledges that in order for Ashland to provide services following
the Closing Date to Buyer as contemplated by the Transition Services Agreement,
Ashland must retain ownership of and title to certain Conveyed Assets specified
in the Transition Services Agreement during the term of the Transition Services
Agreement.  Notwithstanding anything herein to the contrary, Buyer agrees that
Ashland shall retain ownership of and title to such Conveyed Assets during the
term of the Transition Services Agreement; provided that, upon the termination
of the Transition Service Agreement pursuant to the terms thereof, Ashland shall
transfer and convey all right, title and interest in and to such Conveyed Assets
to Buyer, free and clear of all Encumbrances, other than Permitted
Encumbrances.”
 





 
 
15
 
 

Section 11.  Amendment to Section 5.8(b).  Section 5.8(b) of the Agreement is
hereby amended by deleting the current text of the Section in its entirety and
replacing it with the language set forth below:
 
“(b)  “Leased Real Property” means (i) all leased real properties as set forth
on Schedule 5.8(b)(i), which are subject to a leasehold interest in favor of
Ashland or any Asset Selling Corporation and used in connection with the
Business, (ii) any right of Buyer to occupy and use space, from and after
Closing, pursuant to a license, sublicense or similar agreement, at the office
buildings owned or leased by Ashland and located in Dublin, Ohio, Barendrecht,
The Netherlands and Shanghai, China and (iii) any right of Buyer or a Buyer
Corporation to occupy and use, from and after Closing, the Mississauga Property
pursuant to the Mississauga Lease (collectively, “Real Property
Leases”).  Except as set forth in Schedule 5.8(b)(ii), (v) there are no
Encumbrances on the Mississauga Property, except for Permitted Encumbrances and
Scheduled Encumbrances, (w) there are no leased real properties (other than the
Leased Real Property) which are subject to a leasehold interest in favor of
Ashland or any Asset Selling Corporation that are used in connection with the
Business, (x) to the Knowledge of Ashland, no Real Property Lease listed on
Schedule 5.8(b)(i) has been modified or amended orally or in writing, (y) each
of the Real Property Leases is valid and binding on Ashland, if Ashland is a
party thereto, and any Asset Selling Corporation that is a party thereto and, to
the Knowledge of Ashland, each other party thereto, and is in full force and
effect and (z) neither Ashland nor any Asset Selling Corporation is in breach of
or default under any Real Property Lease, the consequences of which,
individually or in the aggregate, would have a Material Adverse Effect.”
 
Section 12. Amendments to Section 7.4.
 
(a) Section 7.4(a) of the Agreement is hereby amended by adding the language set
forth below as a new Section 7.4(a)(iv):
 
“(iv)  On the Closing Date, Buyer shall execute a power of attorney granting
Ashland the right, from and after the Closing, to appear and represent Buyer in
connection with the matters described therein.  The fees incurred by Ashland in
connection with the retention of local counsel to pursue such Tax matters will
be borne 50% by Buyer and 50% by Ashland. Ashland shall not enter into any
agreement or settlement with respect to the matters covered by such power of
attorney that affect Taxes for which Buyer is responsible (in whole or in part)
without Buyer’s written consent (not to be unreasonably withheld).  For the
avoidance of doubt, nothing in this Section 7.4(a)(iv) shall be construed to
alter or modify the allocation of Taxes between the parties pursuant to the
terms of this Agreement.”
 
(b) Section 7.4(c)(i) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(i)  All recoverable and non-recoverable transfer, documentary, sales, use,
stamp, registration, and other similar Taxes, and all conveyance fees, recording
charges and
 





 
 
16
 
 

other fees and charges (such Taxes, fees and charges, including any penalties or
interest but excluding VAT, “Transfer Taxes”) incurred in connection with the
consummation of the transactions contemplated by this Agreement, the
Implementing Agreements and the Transition Agreements, as well as the costs of
(x) determining the amount of Transfer Taxes payable in each jurisdiction in
which any Conveyed Assets are transferred to, and any Assumed Liabilities are
assumed by, Buyer or the applicable Buyer Corporation, (including the costs
incurred by Ashland in connection with its retention of Deloitte Tax LLP to make
such determination) and (y) the filing of all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, shall be borne
and paid when due 50% by Buyer and 50% by Ashland, and Ashland and Buyer shall
file all necessary Tax Returns and other documentation required to be filed by
it with respect to all such Taxes, fees and charges, and, if required by
applicable Law, the parties will, and will cause their Affiliates to, join in
the execution of any such Tax Returns and other documentation.”
 
Section 13. Amendments to Section 7.5.
 
(a) Section 7.5(b)(ii) of the Agreement is hereby amended by adding the language
set forth below to the end of the Section:
 
“Notwithstanding anything herein to the contrary, the parties agree that the
employment and related rights and obligations of any Employee associated with or
employed by Ashland or an Asset Selling Corporation at or in connection with the
Montreal Facility (the “Montreal Employees”) shall not transfer to Buyer unless
and until either of the conditions set out in Section 2.3(f)(x) or Section
2.3(f)(y) is fulfilled (the “Montreal Transfer Date”), at which time the
employment of the Montreal Employees shall transfer to Buyer by operation of
law.”
 
(b) Section 7.5(c) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(c)  Offers of Employment.  Buyer shall, or shall cause a Buyer Corporation to,
make offers of at-will (to the extent permitted by applicable Law) employment to
the Employees in accordance with the provisions of this Section 7.5, at least
thirty (30) days prior to the Closing Date (or such longer period required by
applicable Law or the terms of any Union Contract), with such employment to be
effective as of the Closing (or such later date as provided in Section
7.5(e)).  Any such offer of employment shall be for a position that is
comparable to the type of position held by such Employee immediately prior to
the Closing Date and shall be made on terms and conditions sufficient to avoid
statutory, contractual, common law or other severance obligations, other than
where such severance is automatic pursuant to applicable Law or the terms of any
Union Contract.  Each Employee (other than a European Employee) who accepts the
offer of employment, including offers described in Section 7.5(e), from Buyer or
a Buyer Corporation, is referred to herein as an “ASC Transferred
Employee”.  ASC Transferred Employees and European Transferred Employees are
referred to collectively herein as “Transferred Employees”.  Except as otherwise
specifically provided in this Article VII or to the extent
 





 
 
17
 
 

required by applicable Law, effective as of the Effective Time (or such later
date on which a Transferred Employee commences employment with Buyer or a Buyer
Corporation), the Transferred Employees shall cease all active participation in
and accrual of benefits under the Seller Benefit Plans. Notwithstanding the
foregoing, (i) any failure of any offer of employment made to an Employee
primarily based in Russia (each, a “Russian Employee”) to comply with the timing
requirements set forth in this Section 7.5(c) shall not be a breach of this
Section, provided that (x) prior to the Closing Date each Russian Employee (1)
executes a release of claims in favor of Ashland and any applicable Asset
Selling Corporation in accordance with Russian law and in a form reasonably
satisfactory to Ashland releasing Ashland and the Asset Selling Corporations
from any and all claims arising from the failure to timely inform and consult
with such Russian Employee, (2) is provided with a draft of an employment
agreement with Buyer or a Buyer Corporation in substantially final form (a
“Russian Employment Agreement”) and (3) executes and returns to Buyer such
Russian Employment Agreement, and (y) Buyer or a Buyer Corporation executes each
Russian Employment Agreement on or immediately prior to the Closing Date and
(ii) any failure of any offer of employment made to an Employee primarily based
in Mexico (each, a “Mexican Employee”) to comply with the timing requirements
set forth in this Section 7.5(c) shall not be a breach of this sentence,
provided that Buyer or a Buyer Corporation make offers of at-will (to the extent
permitted by applicable Law) employment to each Mexican Employee in accordance
with the provisions of this Section 7.5, at least twenty three (23) days prior
to the Closing Date, with such employment to be effective as of the Closing (or
such later date as provided in Section 7.5(e)).”
 
(c) Section 7.5(k) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(k)  In the case of any Employee referred to in Section 7.5(e), except as
otherwise required by applicable Law or otherwise specifically provided in this
Agreement, references to Closing Date in Sections 7.5(g) through (j) and Section
7.5(t) shall instead be deemed to refer to the date such Employee became a
Transferred Employee.”
 
(d) Section 7.5(l) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(l)  401(k) Plan.  Effective as of the Closing Date, Buyer or a Buyer
Corporation shall have in effect a defined contribution plan that includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “Buyer 401(k) Plan”) providing benefits as of the Closing to the
Transferred Employees participating in a Seller Benefit Plan that is a defined
contribution plan with a qualified cash or deferred arrangement within the
meaning of Section 401(k) of the Code (the “Seller 401(k) Plan”) immediately
prior to the Closing.  As soon as practicable following (i) Buyer’s or a Buyer
Corporation’s presentation to Ashland of the Buyer 401(k) Plan document and
evidence reasonably satisfactory to Ashland that the proposed Buyer 401(k) Plan
has been drafted to meet the necessary requirements for qualification under
Section 401(a) of the Code
 





 
 
18
 
 

and that the Buyer intends to file a determination letter application with
respect to the Buyer 401(k) Plan on the next regularly scheduled cycle for such
filing, and (ii) Ashland’s or an Asset Selling Corporation’s presentation to
Buyer of evidence reasonably satisfactory to Buyer that the Seller 401(k) Plan
meets the requirements for qualification under Section 401(a) of the Code,
Ashland or an Asset Selling Corporation shall cause to be transferred to the
Buyer 401(k) Plan the assets and liabilities from the Seller 401(k) Plan for the
Transferred Employees in accordance with applicable requirements of the
Code.  Such transfer or transfers shall consist of all applicable assets,
including, without limitation, cash, cash equivalents, transfers in kind or
participant loan receivables equal to all the accrued benefit liabilities in the
Seller 401(k) Plan for the Transferred Employees and their respective
beneficiaries, including accrued benefit liabilities arising under any
applicable qualified domestic relations order.  Buyer or a Buyer Corporation
shall direct the trustee of the Buyer 401(k) Plan to accept each transfer of
assets and liabilities from the Seller 401(k) Plan.  In order to implement this
Section 7.5(l), the parties shall cooperate in the exchange of information, the
notification of Transferred Employees and the preparation of any documentation
required to be filed with any Governmental Authority.  Buyer and any Buyer
Corporation shall cooperate with Ashland and the Asset Selling Corporations in
effecting a transition of all outstanding 401(k) loans of Transferred Employees
in a manner designed to prevent a deemed distribution from the Seller 401(k)
Plan.  Upon completion of each trust-to-trust transfer of the Transferred
Employees’ partial or full account balances, as described in this Section 7.5(l)
and as may be necessary to complete the transfer of all assets and liabilities,
Buyer or a Buyer Corporation and Buyer’s 401(k) Plan shall be fully responsible
for all benefits relating to past service of such Transferred Employee and none
of Ashland, the Asset Selling Corporations and Seller’s 401(k) Plan shall have
any liability whatsoever with respect to such benefits.  Buyer or a Buyer
Corporation shall administer the accounts of Transferred Employees in the Buyer
401(k) Plan in accordance with all applicable requirements of the Code.  After
the Closing Date, upon the commencement of employment of any Inactive Employee
or Post-Closing Solicited Employee with Buyer or a Buyer Corporation, Ashland or
an Asset Selling Corporation shall cause to be transferred to the Buyer 401(k)
Plan the assets and liabilities from the Seller 401(k) Plan for such Inactive
Employee or Post-Closing Solicited Employee in accordance with applicable
requirements of the Code.”
 
(e) Section 7.5(n) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(n)  Employee Consultations.  Ashland and the Asset Selling Corporations shall
fully comply with all of its or their obligations (however arising) to inform
and consult with, and in respect of, the Employees of the Business, whether the
same arises under a Union Contract or applicable Law.  To the extent such
communications occur in writing, Ashland and the Asset Selling Corporations will
provide a copy to Buyer at the time such communications occur and will provide
Buyer any written responses to said communications promptly after the time they
are received.  Buyer or Buyer’s Affiliates shall fully comply with all of its or
their obligations (however arising) to inform and consult with, and in respect
of, the Employees of the Business, whether the same arises
 





 
 
19
 
 

under a Union Contract or applicable Law.  To the extent such communications
occur in writing, Buyer and Buyer’s Affiliates will provide a copy to Ashland at
the time such communications occur and will provide Ashland any written
responses to said communications promptly after the time they are received.
 Notwithstanding the foregoing, any failure by Ashland or an applicable Asset
Selling Corporation to comply with its obligations to inform and consult with,
and in respect of, any Russian Employee in accordance with Russian Law shall not
be a breach of this Section 7.5(n).”
 
(f) Section 7.5 of the Agreement is hereby amended by adding the language set
forth below as a new Section 7.5(t):
 
“(t)  The parties hereby agree to follow the alternative procedure for United
States employment Tax withholding as provided in Section 5 of Rev. Proc.
2004-53, I.R.B. 2004-34.  Accordingly, Ashland and the Asset Selling
Corporations shall have no United States employment Tax reporting
responsibilities, and Buyer or a Buyer Corporation shall have full United States
employment Tax reporting responsibilities, for Transferred Employees subject to
United States employment Tax after the Closing Date.”
 
(g) Section 7.5 of the Agreement is hereby amended by adding the language set
forth below as a new Section 7.5(u):
 
“(u)  Post-Closing Solicited Employees.  For all purposes of this Section 7.5,
upon commencement of employment with Buyer or a Buyer Corporation, Post-Closing
Solicited Employees shall be deemed to be Transferred Employees.  For the
purposes of Section 7.5(g), upon commencement of employment with Buyer or a
Buyer Corporation, Post-Closing Solicited Employees shall be deemed to be both
Former Employees and Transferred Employees.  With respect to each Post-Closing
Solicited Employee, except as otherwise required by applicable Law or otherwise
specifically provided in this Agreement, references to the Closing Date in
Sections 7.5(g) through (j) and Section 7.5(t) shall instead be deemed to refer
to the date such Post-Closing Solicited Employee commenced employment with Buyer
or a Buyer Corporation.  Any rights or obligations of the parties with respect
to the Post-Closing Solicited Employees pursuant to this Section 7.5 that are
stated as being effective as of the Closing or the Effective Time shall be
deemed to be effective as of the date such Post-Closing Solicited Employee
commenced employment with Buyer or a Buyer Corporation.  As soon as reasonably
practicable following the commencement of employment with Buyer or a Buyer
Corporation by any (x) Post-Closing Solicited Employee or (y) Post-Closing
Ashland Employee that commences employment with Buyer or a Buyer Corporation in
the period beginning on the Closing Date and ending on the date 90 days
following the Closing Date, Ashland shall provide to Buyer such information with
respect to such individuals as may reasonably be requested by Buyer or a Buyer
Corporation with respect to such individual’s terms and conditions of employment
and benefits entitlements including, without limitation, hire date, adjusted
service date, sick leave balance, accrued vacation, and medical benefits and
entitlements, subject in each case to any restrictions on the provision of such
information pursuant to applicable Law; provided that Buyer and the Buyer
Corporations shall bear any costs related to, and shall indemnify and hold
harmless
 





 
 
20
 
 

Ashland and the Asset Selling Corporation from, any and all claims or
liabilities that may arise from the act of providing such information.”
 
Section 14. Amendment to Section 7.6.  Section 7.6 of the Agreement is hereby
amended by adding the language set forth below as a new Section 7.6(g):
 
“(g)  Following the Closing, Buyer intends to conduct an exchange offer (the
“Exchange Offer”) to exchange the unregistered senior notes to be issued by
Buyer to finance a portion of the Purchase Price (the “Unregistered Notes”) for
substantially identical notes that have been registered under the Securities Act
of 1933 (the “Registered Notes”).  In connection with the Exchange Offer, for a
period of eighteen (18) months following the Closing, Ashland hereby agrees to
use its reasonable best efforts to provide, and to cause its Affiliates to use
reasonable best efforts to provide, all reasonable cooperation to provide Buyer
with information in the possession of Ashland or such Affiliate that is required
to be included in a registration statement on Form S-4 relating to the Exchange
Offer (the “Exchange Offer Registration Statement”), including information
necessary to prepare financial statements in compliance with Regulation S-X
required to be included in the Exchange Offer Registration Statement; provided
that such cooperation does not unreasonably interfere with the ongoing
operations of Ashland or any of its Affiliates.  Any information provided by
Ashland in connection with the Exchange Offer Registration Statement shall be
prepared in good faith.  Buyer agrees that it shall promptly, upon request by
Ashland, reimburse Ashland for all out-of-pocket costs and expenses (including
attorneys’ fees) incurred by Ashland or any of its Affiliates in connection with
the cooperation of Ashland and its Affiliates and shall indemnify and hold
harmless Ashland and its Affiliates and their respective directors, officers,
employees and representatives from and against any and all losses, damages,
claims, costs or expenses suffered or incurred by any of them in connection with
the provision of any information used in connection with the Exchange Offer or
the Exchange Offer Registration Statement.  Notwithstanding anything to the
contrary contained herein, for the avoidance of doubt, Ashland and its
Affiliates shall have no liability or obligation in connection with any
interest, fees or other liabilities incurred by Buyer or its Affiliates in
connection with the Unregistered Notes, the Registered Notes, the Exchange Offer
or the Exchange Offer Registration Statement.”
 
Section 15. Amendments to Section 7.7.
 
(a) Section 7.7(c) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(c)  For the avoidance of doubt and notwithstanding anything to the contrary
herein it shall be understood and agreed by the parties that Ashland or any of
the Asset Selling Corporations may continue to engage in any business (other
than the Business) that is conducted as of the Closing Date, including the right
to market, package or distribute automotive lubricants, chemicals, appearance
products, antifreeze for the automotive and truck after market; products that
are primarily designed to modify the properties of aqueous systems; specialty
chemical products and functional, process and
 





 
 
21
 
 

water treatment chemistry to the paper, pulp, chemical, commercial and
institutional, food and beverage, mining and municipal industries; and specialty
chemicals and customized services to the building and construction,
transportation, metal casting, packaging and converting and marine markets.”
 
(b) Section 7.7(f) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(f)  From and after the Closing for a period of two (2) years following the
Closing, neither Ashland nor its Affiliates shall solicit for employment
(whether as an employee, consultant or temporary employee) any Transferred
Employee who is hired by Buyer; provided, however, that in each case this
Section 7.7(f) shall not apply if (i) any such Transferred Employee has been
terminated by Buyer or any of its Affiliates, (ii) any such Transferred Employee
contacts Ashland or any of its Affiliates in response to a solicitation for
employment made to the public in general, or other method not specifically
directed toward any Transferred Employees or (iii) Ashland or any of its
Affiliates is required to hire such Transferred Employees by applicable Law,
collective bargaining agreement or works council agreement.”
 
(c) Section 7.7(g) of the Agreement is hereby amended by deleting the current
text of the Section in its entirety and replacing it with the language set forth
below:
 
“(g) Except as set forth in Section 10 of the Transition Services Agreement,
from and after the Closing for a period of two (2) years following the Closing,
neither Buyer nor the Buyer Corporations shall solicit for employment (whether
as an employee, consultant or temporary employee) any employee of Ashland or any
of its Affiliates whether (i) employed by Ashland or any of its Affiliates as of
the Closing Date and who is not a Transferred Employee (the “Non-Transferred
Employees”) or (ii) hired by Ashland or any of its Affiliates after the Closing
Date (the “Post-Closing Hires” and collectively with the Non-Transferred
Employees, the “Post-Closing Ashland Employees”); provided, however, that in
each case this Section 7.7(g) shall not apply if (x) any such Post-Closing
Ashland Employee has been terminated by Ashland or any of its Affiliates or (y)
any such Post-Closing Ashland Employee contacts Buyer or any of the Buyer
Corporations in response to a solicitation for employment made to the public in
general, or other method not specifically directed toward any Post-Closing
Ashland Employees.  Notwithstanding the foregoing, Buyer or a Buyer Corporation
may solicit for non-temporary employment any Post-Closing Ashland Employee;
provided that such solicitations (a) are made exclusively to Post-Closing
Ashland Employees who at the time of the solicitation are employed by Ashland or
an Asset Selling Corporation and perform functions consistent with the described
positions set forth in Schedule 7.7(g) or who are otherwise named in Schedule
7.7(g), (b) result in no more than one Post-Closing Ashland Employee accepting
employment with Buyer or a Buyer Corporation with respect to each described
position set forth in Schedule 7.7(g) and (c) occur only during the period
beginning on May 1, 2011 and ending no later than the date 90 days following the
Closing Date and result in any such Post-Closing Ashland Employees commencing
employment with Buyer or a Buyer Corporation, if at all, on or prior to the date
90 days
 





 
 
22
 
 

following the Closing Date (any such individual who accepts employment with
Buyer or a Buyer Corporation pursuant to this sentence, a “Post-Closing
Solicited Employee”).  For the avoidance of doubt, the definition of
Post-Closing Solicited Employee shall not include any individual falling within
Section 7.7(g)(x) or (y) above.”
 
Section 16. Amendment to Section 7.10.  Section 7.10(b) of the Agreement is
hereby amended by deleting the current text of the Section in its entirety and
replacing it with the language set forth below:
 
“(b)  To the extent that Ashland, any Asset Selling Corporation or any of their
Affiliates, on the one hand, and Buyer, any Buyer Corporation or any of their
Affiliates, on the other, (i) receives any payment to which the other party is
entitled (including with respect to any Allocated Accounts Receivable), each of
Buyer and Ashland agrees (A) to identify the proper recipient of such payment as
promptly as practicable and (B) to promptly (and in any event, with respect to
any such payment received during the 60-day period from and after the Closing
Date, within the greater of (x) two Business Days following such receipt or (y)
one Business Day after identifying such receipt as belonging to the other party)
remit the proceeds to the designated bank account of Ashland or Buyer, as
appropriate, and (ii) makes a payment to a third-party on behalf of the other
party (including with respect to any Allocated Accounts Payable), each of Buyer
and Ashland agrees (A) to identify the proper obligor of such payment as
promptly as practicable and (B) to promptly (and in any event, with respect to
any such payment made during the 60-day period from and after the Closing Date,
within the greater of (x) two Business Days following such payment or (y) one
Business Day after identifying such payment as the obligation of the other
party) reimburse Ashland or Buyer, as applicable, by depositing an equal amount
in the bank account designated by such reimbursed party, except with respect to
any such receipt or payment as may be otherwise agreed by Buyer and Ashland.”
 
Section 17. Amendment to Article 7.  Article 7 of the Agreement is hereby
amended by adding the language set forth below as a new Section 7.17:
 
“Master Trip Lease Fees.  At or promptly after the Closing, Buyer and Ashland
will enter into two Master Trip Lease Agreements (the “Master Trip Leases”) in
connection with certain Environmental Permits that were not able to be obtained
by Buyer prior to the Closing Date.  Notwithstanding anything to the contrary in
the Master Trip Leases, Buyer shall pay the fees set forth in Schedule 7.17 with
respect to the states set forth in such Schedule 7.17 for so long as either
Master Trip Lease remains in effect with respect to such state.”
 
Section 18. Amendment to Section 9.6(c).  Section 9.6(c) of the Agreement is
hereby amended by deleting the current text of the Section in its entirety and
replacing it with the language set forth below:
 
“(c)  Ashland shall not have any liability under Section 9.1(c) (i) for any
Retained Remediation Liabilities (other than such liabilities relating to
Off-Site Locations, which
 





 
 
23
 
 

shall not be subject to the limitations of this Section 9.6(c)(i)) in excess of,
on a cumulative basis, U.S. $75,000,000, or (ii) except as provided in Section
2.3(d), for any Other Retained Remediation Liabilities for any individual Loss
(or series of connected Losses) hereunder unless such individual Loss (or series
of connected Losses) exceeds U.S. $175,000 and, unless the aggregate of all such
Losses for which Ashland would, but for this provision, be liable exceeds on a
cumulative basis, U.S. $5,000,000 and if such amount is exceeded, Ashland shall
be required to pay only the amount of such Losses which exceeds U.S.
$5,000,000.”
 
Section 19. Amendments to Disclosure Schedules.
 
(a) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex I as a new Schedule 1.1(f).
 
(b) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex II as a new Schedule 2.3(d).
 
(c) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex III as a new Schedule 2.3(e).
 
(d) The Disclosure Schedules are hereby amended by deleting Schedule 2.8(a)
(other than Exhibit A thereto) and replacing it with the language attached
hereto as Annex IV.
 
(e) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex V as a new Schedule 2.9.
 
(f) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex VI as a new Schedule 3.1(b)(ix).
 
(g) The Disclosure Schedules are hereby amended by deleting Schedules 5.8(a)(i),
5.8(a)(ii) and 5.8(b)(i) and replacing them with the language attached hereto as
Annex VII.
 
(h) The Disclosure Schedules are hereby amended by deleting Exhibit B to
Schedule 5.16(i) and replacing it with the language attached hereto as Annex
VIII.
 
(i) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex IX as a new Schedule 7.7(g).
 
(j) The Disclosure Schedules are hereby amended by adding the language attached
hereto as Annex X as a new Schedule 7.17.
 
Section 20. Continuing Effect of Agreement.  This Amendment Agreement shall not
constitute an amendment or waiver of any provision of the Agreement not
expressly referred to herein and shall not be construed as an amendment, waiver
or consent to any action on the part of either party hereto that would require
an amendment, waiver or consent of such party except as expressly stated herein.
 





 
 
24
 
 

Section 21. Assignment.  No party to this Amendment Agreement may assign any of
its rights or obligations under this Amendment Agreement, including by sale of
stock or by operation of Law in connection with a merger or sale of
substantially all assets, without the prior written consent of the other party
hereto; provided that no such assignment by Buyer or Ashland, as the case may
be, shall relieve such assignor of any of its obligations hereunder.
 
Section 22. Parties in Interest. This Amendment Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.  Nothing in this Amendment Agreement, express
or implied, is intended to confer upon any Person other than Buyer, Ashland or
their successors or permitted assigns, any rights or remedies under or by reason
of this Amendment.
 
Section 23. Governing Law. This Amendment Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, U.S.A., its
rules of conflict of law notwithstanding.
 
Section 24. Counterparts. This Amendment Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment Agreement by facsimile or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment Agreement.
 
Section 25. Severability. The provisions of this Amendment Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Amendment Agreement, or the application thereof to any
Person or any circumstances, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Amendment Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof in any other jurisdiction.
 
[Remainder of Page Intentionally Left Blank]





 
 
25
 
 



 
IN WITNESS WHEREOF, the parties have executed or caused this Amendment Agreement
to be executed as of the date first written above.
 
 NEXEO SOLUTIONS, LLC
 
 
    ASHLAND INC.  
By:
   /s/ Michael B. Farnell, Jr.    By:
    /s/ John W. Joy
 
 
Name:
 Michael B. Farnell, Jr.    
Name:
John W. Joy
 
 
Title :
 Vice President    
Title :
Vice President,
          Corporate Development  

 
 
 
 
 
 
[Signature Page to Amendment Agreement]